 



Exhibit - 10.57
First Amendment to the
Tenneco Inc. Supplemental Retirement Plan
     WHEREAS, Tenneco Inc. (previously known as Tenneco Automotive Inc.) (the
“Company”) maintains the Tenneco Inc. Supplemental Retirement Plan (formerly
known as Tenneco Automotive Inc. Supplemental Retirement Plan) (the “Plan”); and
     WHEREAS, the Compensation/Nominating/Governance Committee of the Board of
Directors of the Company has approved amendments to the Plan and has authorized
and directed the officers of the Company to prepare and execute an amendment to
the Plan to reflect the amendments approved by the Committee;
     NOW, THEREFORE, pursuant to the authority granted to the undersigned
officer, the Plan is hereby amended, all effective as of December 31, 2006, in
the following particulars:

1.   By substituting the following for Section 1 of the Plan:   “1.   Effective
Date, Supplements and Special Provisions.

     The Plan is a new plan established effective January 1, 2005 (the
‘Effective Date’). The provisions of the Plan as applied to any group of
Participants (as defined in Section 2), may be modified or supplemented from
time to time by the adoption of one or more Supplements. Each Supplement shall
form a part of the Plan as of the Supplement’s effective date. In the event of
any inconsistency between a Supplement and the Plan document, the terms of the
Supplement shall govern. Notwithstanding any other provision of the Plan, other
than as provided in a Supplement, all benefit accruals under the Plan are hereby
frozen effective as of December 31, 2006, no person shall become a Participant
in the Plan after December 31, 2006, no compensation or service (for purposes of
benefit accrual) for periods after December 31, 2006 shall be taken into account
under the Plan, and no person shall accrue any additional benefits under the
Plan after December 31, 2006.”

2.   By deleting Section 12 of the Plan.   3.   By adding the following new
Supplement A to the Plan:

“Supplement A
to the
Tenneco Inc. Supplemental Retirement Plan

     
Application
  A-1. This Supplement A to the Tenneco Inc. Supplemental Retirement Plan (the
‘Plan’) shall apply as of January 1, 2007 to the benefits of Participant Hari
Nair (the ‘Supplement A Participant’).
 
   
Definitions
  A-2. Unless the context clearly implies or indicates the contrary, a word,
term or phrase used or defined in the Plan is similarly used or defined for
purposes of this Supplement A.

 



--------------------------------------------------------------------------------



 



     
Benefit Accrual
  A-3. Notwithstanding the provisions of the Plan, the benefits of the
Supplement A Participant shall not be frozen as of December 31, 2006 and the
Supplement A Participant shall continue as a Participant in the Plan and shall
continue to accrue benefits under the Plan for periods thereafter subject to the
terms of this Supplement A.
 
   
Plan Benefit
  A-4. The Plan Benefit of the Supplement A Participant with respect to benefits
accrued after December 31, 2006, shall be determined in accordance with the
provisions of Section 3 of the Plan; provided, however, that the rate at which
the Supplement A Participant accrues benefits under Section 3 shall be equal to
1.402% of Final Average Compensation per Year of Service earned after
December 31, 2006.
 
   
Benefit Offset
  A-5. The Plan Benefit of the Supplement A Participant, determined in
accordance with the Plan and as modified by the provisions of Section A-4, shall
be reduced by the actuarial equivalent value (determined in accordance with the
assumptions set forth in Section 4 of the Plan) of any amounts paid to the
employee in respect of DB Replacement Contributions. For purposes of this
Supplement A, ‘DB Replacement Contributions’ with respect to the Supplement A
Participant means the contributions (and income, earnings, losses, appreciation
and depreciation attributable thereto) allocated to his DB Replacement
Contribution Account (i) under the Tenneco Employee Stock Ownership Plan for
Salaried Employees or the Tenneco Employee Stock Ownership Plan for Hourly
Employees (or any successors thereto) or (ii) under the unfunded non-qualified
defined contribution plan established by the Company effective as of January 1,
2007 for employees who have a salary grade designation of EICP1 or higher (or
any successor thereto).”

     IN WITNESS WHEREOF, the Company has caused the Plan to be amended as set
forth herein by its authorized officer.

                  TENNECO INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
     
 
   

2